Citation Nr: 9933684	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to the service-connected disability of non-
psychotic brain trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to June 
1975.  He was permanently retired from the service due to 
disability in June 1980.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of January 1997 from 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
for entitlement to service connection for hypertension, 
secondary to the service connected traumatic neurosis.

In August 1998, the Board remanded the case to the RO and 
requested additional RO development of the issue of service-
connection for hypertension.  In a June 1999 supplemental 
statement of the case, the RO provided notice of continued 
denial of service connection for hypertension following 
additional development and consideration of the issue, as 
requested by the Board in its remand.  The case is now 
returned to the Board for further consideration.

The Board notes that the Statement of the Case included the 
issue of entitlement to an increased disability evaluation 
for traumatic neurosis, secondary to non-psychotic brain 
trauma.  However, this issue was not included in the VA Form 
9, Substantive Appeal received in May 1997, and therefore, 
the appeal with respect to this issue has not been perfected 
and it is not before the Board.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from hypertension due to service or that 
any hypertension is related to a service-connected disorder.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for hypertension is plausible.



CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded. 38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hypertension is related to his 
service-connected traumatic neurosis, secondary to non-
psychotic brain trauma.  He argues that he has submitted a 
study which supports his contention and notes that while VA 
has cited to an alternate opposing opinion from the Under 
Secretary of Health dated in August 1995, there is no medical 
evidence of record which refers specifically to the veteran's 
case.

Factual Background

Service medical records reveal that the veteran sustained 
head injuries in a motorcycle accident in August 1974 and was 
hospitalized in intensive care with a severe cerebral 
concussion.  An April 1975 medical board report determined 
the veteran to be unfit for duty due to his diagnosis of 
traumatic neurosis, secondary to non psychotic organic brain 
syndrome, with brain trauma, moderate, not improved.  The 
service medical records contain no evidence indicative of 
hypertension.  

By rating decision of September 1975, the RO granted service 
connection for traumatic neurosis secondary to nonpsychotic 
brain trauma.  

The veteran submitted a portion of an article dated in May 
1995, called "PTSD and Hypertension" which suggested that 
chronic anxiety neurotics experience more physical illness 
than the nonanxious population and that specifically, they 
suffer more often from hypertension.  The article also 
suggested that hypertension consequently appears to be 
secondary to anxiety neurosis.

VA outpatient treatment notes, dated from March to April 
1996, reveal that the veteran was treated for complaints 
including chest pain in March 1996, and that he had elevated 
diastolic readings of 90 on three occasions.  In April 1996, 
he was diagnosed with hypertension.

In January 1997, the RO denied service connection for 
hypertension as secondary to his service connected disability 
of non-psychotic brain trauma.  In this decision, the RO 
referred to a medical opinion from the Under Secretary of 
Health, dated 8/14/95, which concluded that there was no link 
between experiences of prisoners of war (POW) and the 
subsequent development of hypertension.  The rating board, by 
analogy indicated that the veteran's own traumatically 
induced neurosis was not likely the cause of his 
hypertension.  

Pursuant to the Board's remand in August 1998, the RO located 
and associated with the claims file the medical opinion from 
the Under Secretary of Health, dated 8/14/95.  This opinion 
states that there is nothing in the medical literature at 
present (1995) to state that a different veteran's POW status 
(with PTSD) caused his subsequent (30 years later) 
development of hypertension.  This report also stated that no 
new development had occurred in the field of medicine since 
the statements of two other physicians, dated in March 1991 
and July 1994, were cited in support of this opinion.  Also 
of record is the director of compensation and pension's 
advisory opinion of September 1995, stating that based on the 
Under Secretary of Health's opinion, it is unlikely that the 
veteran's hypertension resulted from his experience as a POW 
or/and his service connected PTSD.

VA medical records from 1997 through 1998 revealed the 
veteran's hypertension to be controlled in an undated 
treatment note.  A blood pressure reading from May 1997 was 
148/106.  Readings in September 1998 and December 1998 were 
129/82 and 150/96, respectively.  The treatment records 
provided no opinion regarding the etiology of the 
hypertension.

The report from a March 1999 VA heart and hypertension 
examination, conducted pursuant to the Board's August 1998 
remand, noted findings of an enlarged heart by echo and X-
ray, and a blood pressure currently of 133/96, with a pulse 
of 89.  The veteran gave a history of having stopped taking 
blood pressure medication on the recommendation of his 
physician due to abdominal pain.  The diagnostic tests 
included a X-ray study which showed cardiomegaly, an 
electrocardiogram which showed sinus rhythm with nonspecific 
T-wave abnormalities and an echocardiogram which showed some 
left ventricular hypertrophy, with normal left ventricular 
function and left atrial enlargement.  The functional 
assessment included the opinion that although emotional 
stress can cause elevations in blood pressure, the long time 
period between the onset of his traumatic brain injury and 
the onset of hypertension, as well as the high prevalence of 
hypertension in the general population makes it difficult to 
describe a causal relationship between the two.  

Analysis

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp 
1999); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including disorders such as cardiovascular 
disabilities, including hypertension, where service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Secondary 
service connection may be granted where a service connected 
disorder causes or aggravates another disorder.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet.App. 439 (1995).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) held that 'disability' as 
set forth in 38 U.S.C.A. § 1110 "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, shall be 
compensated." Allen v. Brown, 7 Vet. App. at 448 (emphasis 
in original).

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that the claim 
for service connection for hypertension is not well-grounded.  
The medical evidence does not show hypertension, first shown 
to be manifest in March and April of 1996, to have begun 
inservice, nor is it shown to have been manifest to a 
compensable degree within one year of discharge from active 
duty in 1975.  There is no medical evidence of record that 
establishes a link between his hypertension and any service 
connected disorder, including his service connected non 
psychotic brain trauma.  While the veteran has asserted that 
such a link exists, this lay evidence is not shown to be 
competent evidence to well ground this claim.  Thus, the 
second and third prongs of Caluza are not met regarding this 
claim for service connection for hypertension.

As the veteran has not submitted a well grounded claim in 
this matter, there is no duty to assist.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for hypertension as secondary to service-
connected disability of non-psychotic brain trauma is denied 
on the basis that the claim is not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

